Order, Family Court, Bronx County (Marjory Fields, J.), entered on or about June 23, 1995, which, upon a finding of neglect against respondent father, directed the discharge of all of the subject children except the youngest to their maternal grandmother and the discharge of the youngest to her mother, and directed respondent father to refrain from visiting the children, unanimously affirmed, without costs.
We agree with Family Court that petitioner established by a preponderance of the admissible evidence that respondent father neglected the subject children by leaving them unattended and subjecting them to excessive corporal punishment. While the duration of the placement of the children with their maternal grandmother, indefinite in the order under review, should not have exceeded one year (see, Family Ct Act § 1055 [b] [1]), this technical defect does not detract from Family Court’s conclusion that it was in the children’s best interests to be removed from their father. Moreover, since it is now more than three years since issuance of the dispositional determination and the children have been living during that time in Florida where the Florida Circuit Court and Florida Department of Children and Families have assumed jurisdication over the terms of their placement, any issues as to the proper duration and other terms of the children’s placement under the dispositional order have been rendered moot. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.